Dismissed and Memorandum Opinion filed June 17, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00169-CV
____________
 
BILLIE STEPHENS, Appellant
 
V.
 
LINDA and BEN OWENS, Appellees
 

 
On Appeal from the 212th District Court
Galveston County, Texas
Trial Court Cause No. 07CV0801
 

 
M E M O R
A N D U M   O P I N I O N
This appeal is from a judgment signed January 21, 2010.  No
clerk=s record has been filed.  The clerk
responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.  
On May 26, 2010, notification was transmitted to all parties
of the court’s intention to dismiss the appeal for want of prosecution unless,
within fifteen days, appellant paid or made arrangements to pay for the record
and provided this court with proof of payment.  See Tex. R. App.
P. 37.3(b).  Appellant has not
provided this court with proof of payment for the record. 
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Boyce.